Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

AND ASSIGNMENT AND ASSUMPTION

THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND ASSIGNMENT AND ASSUMPTION dated as
of February 7, 2011 (the “Agreement”) is entered into among Spark Networks
Limited, a company organized under the laws of England and Wales (the “Prior
Borrower”), Sparks Networks, Inc., a Delaware corporation (the “Parent”), Spark
Networks USA, LLC, a Delaware limited liability company (the “Borrower”), the
Subsidiary Guarantors, the Lenders and Bank of America, N.A., as Administrative
Agent. All capitalized terms used herein and not otherwise defined herein shall
have the meanings given to such terms in the Credit Agreement (as defined
below).

RECITALS

WHEREAS, the Prior Borrower, the Parent, the Lenders and Bank of America, N.A.,
as Administrative Agent entered into that certain Credit Agreement dated as of
February 14, 2008 (as amended and modified from time to time, the “Credit
Agreement”);

WHEREAS, the Prior Borrower, the Borrower and the Parent have requested that the
Lenders (a) amend the Credit Agreement as set forth below and (b) consent to the
assignment of all of the obligations and liabilities of the Prior Borrower under
the Loan Documents to the Borrower;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments. The Credit Agreement is hereby amended as follows:

(a) The definition of “Base Rate” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in the “prime rate” announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.

(b) The definition of “Borrower” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:

“Borrower” means Spark Networks USA, LLC, a Delaware limited liability company.

(c) Clause (b) of the definition of “Change of Control” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:



--------------------------------------------------------------------------------

(b)(i) the Parent shall cease to own or control all of the economic and voting
rights associated with ownership of 100% of the outstanding Equity Interests
having voting rights of all classes of Spark UK, on a fully diluted basis and
(ii) Spark UK shall cease to own and control all of the economic and voting
rights associated with ownership of 100% of the outstanding Equity Interests
having voting rights of all classes of the Borrower, on a fully diluted basis;
or

(d) The definition of “Consolidated Fixed Charges” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“Consolidated Fixed Charges” means, as of any date of determination, for the
Parent and its Subsidiaries on a consolidated basis, an amount equal to the sum
of (a) Consolidated Interest Charges for the period of the four consecutive
fiscal quarters most recently ended plus (b) CMLTD plus (c) the amount of
redemptions/repurchases of Equity Interests by the Parent pursuant to
Section 7.06(e) and the amount of dividends made by the Parent pursuant to
Section 7.06(e), in each case, during the period of the four consecutive fiscal
quarters most recently ended (not including the first $15,000,000 in the
aggregate of redemptions/repurchases and dividends or distributions made by the
Parent within 365 days of the Second Amendment Effective Date (or such later
date as approved by the Required Lenders)) plus (d) Assumed Amortization.

(e) The definition of “Eurodollar Rate” in Section 1.01 of the Credit Agreement
is hereby amended to read as follows:

“Eurodollar Rate” means,

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period; and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, as published by Reuters (or
other commercially available source providing quotations of BBA LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m. London time determined two Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for



--------------------------------------------------------------------------------

a term of one month commencing that day or (ii) if such published rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at the date and time of
determination.

(f) The definition of “Foreign Security Documents” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“Foreign Security Documents” means the collective reference to the pledge
agreements, charges, and other similar documents and agreements pursuant to
which any Loan Party purports to pledge or grant a security interest in any
Equity Interests of any Foreign Subsidiary, each as may be amended, restated,
supplemented or otherwise modified from time to time.

(g) The definition of “Maturity Date” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:

“Maturity Date” means February 14, 2014, as such date may be extended in
accordance with Section 2.14; provided, however, that if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

(h) The last sentence in the definition of “Subsidiary” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:

Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Parent.

(i) The definitions of “Applicable Foreign Obligor Documents”, “Foreign
Obligor”, “Intermediate Holding Company” and “Permitted Holding Company
Reorganization” are hereby deleted from Section 1.01 of the Credit Agreement in
their entireties.

(j) The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“Second Amendment Effective Date” means February 7, 2011.

“Spark UK” means Spark Networks Limited, a company organized under the laws of
England and Wales.

(k) The first sentence of Section 2.10(a) of the Credit Agreement is hereby
amended to read as follows:

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual elapsed days.



--------------------------------------------------------------------------------

(l) Section 3.02 of the Credit Agreement is hereby amended to read as follows:

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund any Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Loans shall be suspended and pending or future requests for Eurodollar Rate
Loans shall, as to such Lender, be deemed requests for Base Rate Loans (and the
Borrower shall provide a Committed Loan Notice in form and substance acceptable
to the Administrative Agent and such Lender if requested by such Lender or the
Administrative Agent) and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case, until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

(m) Section 3.03 of the Credit Agreement is hereby amended to read as follows:

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a



--------------------------------------------------------------------------------

proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case, until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

(n) Section 5.03 of the Credit Agreement is hereby amended to read as follows:

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document except
(a) as may be required by laws affecting the offering and sale of securities
generally, (b) filings with the United States Copyright Office and/or the United
States Patent and Trademark Office, (c) filings under the UCC (or equivalent
foreign filing office) and/or the Assignment of Claims Act, (d) with respect to
any Collateral added in accordance with Section 6.12 after the Closing Date,
approvals, consents, exemptions, authorizations or other actions by, notices to
or filing with any Governmental Authority as required under any applicable Law,
and (e) as may be required with respect to Vehicles represented by a certificate
of title.

(o) Section 5.21 of the Credit Agreement is hereby deleted from the Credit
Agreement in its entirety.

(p) Section 6.02(a) of the Credit Agreement is hereby amended to read as
follows:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), (i) a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Parent and the Borrower and (ii) financial statements in form and substance
substantially similar to those prepared prior to the Closing Date (or in such
other form as may be acceptable in both form and substance to the Administrative
Agent) and setting forth the amount of Consolidated Adjusted EBITDA of the
Parent attributable to (A) the Israeli Sub and (B) Foreign Subsidiaries of the
Parent (excluding the Israeli Sub);

(q) Section 6.12(b) of the Credit Agreement is hereby amended to read as
follows:

(b) Foreign Subsidiaries.

Cause 66% (or such greater percentage that, due to a change in an applicable Law
after the date hereof, (i) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax



--------------------------------------------------------------------------------

purposes to be treated as a deemed dividend to such Foreign Subsidiary’s United
States parent and (ii) could not reasonably be expected to cause any material
adverse tax consequences) of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
100% of the issued and outstanding Equity Interests not entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary
directly owned by a Loan Party to be subject at all times to a first priority,
perfected Lien in favor of the Administrative Agent pursuant to the terms and
conditions of the Collateral Documents, together with opinions of counsel and
any filings and deliveries necessary in connection therewith to perfect the
security interests therein, all in form, content and scope reasonably
satisfactory to the Administrative Agent.

(r) Section 6.14 of the Credit Agreement is hereby amended to read as follows:

6.14 Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority in such jurisdiction that are required in connection
with the Loan Documents.

(s) Clause (v) in Section 7.02(h) of the Credit Agreement is hereby amended to
read as follows:

(v) immediately before and immediately after giving pro forma effect to such
purchase or other acquisition (or series of related purchases or acquisitions),
the Borrower shall have at least $3,000,000 in the aggregate of cash, cash
equivalents and/or amounts which may be borrowed hereunder in accordance with
the terms of this Agreement;

(t) Section 7.02(i) of the Credit Agreement is hereby amended to read as
follows:

(i) [Reserved].

(u) Section 7.05(h) of the Credit Agreement is hereby amended to read as
follows:

(h) [Reserved].

(v) Section 7.06(a) of the Credit Agreement is hereby amended to read as
follows:

(a) each Subsidiary of the Borrower may make Restricted Payments to the
Borrower, to each other owner of such Subsidiary and to each direct parent of
such Subsidiary that is a Loan Party; provided, that all such Restricted
Payments shall be made on a ratable basis among such owners;

(w) Sections 7.06(e) and (f) of the Credit Agreement are hereby amended to read
as follows:

(e)(i) the Parent may make equity redemptions/repurchases, and the Borrower may
make dividends or distributions to the Parent, or to Spark UK in a certain
amount in order that Spark UK shall make dividends or distributions to the
Parent, in



--------------------------------------------------------------------------------

such amount to finance such redemptions/repurchases, in each case, so long as
(A) no Default or Event of Default has occurred and is continuing, (B) the
Parent and its Subsidiaries are in pro forma compliance with the financial
covenants set forth in Section 7.12, and (C) after giving effect to each such
redemption/repurchase, the Borrower shall have at least $3,000,000 in the
aggregate of cash, cash equivalents and/or amounts which may be borrowed
hereunder in accordance with the terms of this Agreement and (ii) the Parent may
make cash dividends, and the Borrower may make dividends or distributions to the
Parent, or to Spark UK in a certain amount in order that Spark UK shall make
dividends or distributions to the Parent, in such amount to finance such cash
dividends by the Parent, in each case, so long as (A) no Default or Event of
Default has occurred and is continuing, (B) the Parent and its Subsidiaries are
in pro forma compliance with the financial covenants set forth in Section 7.12,
and (C) after giving effect to each such dividend, the Borrower shall have at
least $3,000,000 in the aggregate of cash, cash equivalents and/or amounts which
may be borrowed hereunder in accordance with the terms of this Agreement;

(f) the Borrower may make Restricted Payments to Spark UK in a certain amount in
order that Spark UK shall make Restricted Payments to the Parent in such amount
to permit the Parent to pay (i) the Parent’s reasonable out-of-pocket costs and
expenses related to the Parent’s corporate overhead in an amount not to exceed
$6,000,000 during any fiscal year and (ii) income taxes attributable to the
Borrower and its Subsidiaries; and

(x) Section 7.12(a) of the Credit Agreement is hereby amended to read as
follows:

(a) Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
at any time during any period of four fiscal quarters of the Parent ending on
the last day of each fiscal quarter set forth below to be greater than 2.00 to
1.0.

(y) Article XI of the Credit Agreement is hereby deleted from the Credit
Agreement in its entirety.

(z) Schedule 5.03 of the Credit Agreement is hereby deleted from the Credit
Agreement in its entirety.

2. Assignment.

(a) The Prior Borrower hereby assigns, transfers and sets over unto the
Borrower, and the Borrower hereby assumes, all the rights, obligations, duties,
responsibilities and liabilities of the Prior Borrower as set forth in the
Credit Agreement and the other Loan Documents, and agrees to perform all the
obligations, duties and liabilities required by the Loan Agreement and the other
Loan Documents in the manner, and in all other respects as therein provided; and
to be bound by all of the terms of the Loan Agreement and the other Loan
Documents all as fully and to the same extent as though such Loan Agreement and
other Loan Documents and each of them, had originally been made, executed and
delivered by the Borrower. The Borrower acknowledges that it is now the
“Borrower” as that term is defined in the Loan Documents.

(b) Subject to the Borrower’s assumption of the rights, obligations, duties,
responsibilities and liabilities of the Prior Borrower under the Loan Documents,
the



--------------------------------------------------------------------------------

Administrative Agent and the Lenders hereby consent to the assumption of the
Loan Documents by the Borrower and acknowledge that the assignment does not
constitute an Event of Default under the Loan Documents.

(c) All references to the “Borrower” in the Loan Documents shall be deemed
references to “Spark Networks USA, LLC”.

3. Release. Israel Sub is hereby released and discharged from all of its
obligations as a Subsidiary Guarantor under the Credit Agreement, the Subsidiary
Guaranty and any other Loan Documents. The Prior Borrower is hereby released
from all of its obligations under the Credit Agreement and any other Loan
Documents. The Administrative Agent hereby agrees to execute and deliver such
release documents as the Borrower reasonably requests in connection with this
Release.

4. Conditions Precedent. This Agreement shall be effective upon satisfaction of
the following conditions precedent:

(a) The Administrative Agent shall have received (i) counterparts of this
Agreement executed by the Prior Borrower, the Borrower, the Guarantors, the
Lenders and the Administrative Agent, (ii) a Note executed by the Borrower in
favor of each Lender and (iii) executed amendments to the Collateral Documents
reasonably necessary to provide for the assignment to the Borrower contemplated
above.

(b) The Administrative Agent shall have received a certificate of a Responsible
Officer of each Loan Party, in form and substance reasonably satisfactory to the
Administrative Agent, attaching resolutions of each Loan Party approving and
adopting this Agreement and authorizing the execution and delivery of this
Agreement and any documents, agreements or certificates related thereto and
certifying that such resolutions have not been amended, supplemented or
otherwise modified and remain in full force and effect as of the date hereof.

(c) The Administrative Agent shall have received a favorable opinion of counsel
of the Loan Parties, addressed to the Administrative Agent and each Lender, in
each case in form and substance reasonably satisfactory to the Administrative
Agent; and

(d) The Administrative Agent shall have received (i) for the account of each
Lender executing this Agreement, a fee equal to 0.25% of the amount of the
Commitment of such Lender and (ii) any other reasonable fees and expenses owing
to the Administrative Agent.

5. Reaffirmation of Credit Agreement. The Credit Agreement and the obligations
of the Loan Parties thereunder and under the other Loan Documents, are hereby
ratified and confirmed and shall remain in full force and effect according to
their terms. This Agreement is a Loan Document.

6. Reaffirmation of Guaranties. Except as expressly provided herein, each
Guarantor hereby (a) acknowledges and consents to all of the terms and
conditions of this Agreement, (b) affirms all of its obligations under the Loan
Documents to which it is a party, (c) agrees that this Agreement and all
documents executed in connection herewith do not operate to reduce or discharge
such Guarantor’s obligations under the Loan Documents to which it is a party and
(d) each Guarantor agrees that the Subsidiary Guaranty and the Parent Guaranty,
as applicable, remains effective with respect to the new Borrower.



--------------------------------------------------------------------------------

7. Reaffirmation of Security Interests. Except as expressly provided herein,
each Loan Party (a) affirms that each of the Liens granted in or pursuant to the
Loan Documents are valid and subsisting and (b) agrees that this Amendment shall
in no manner impair or otherwise adversely effect any of the Liens granted in or
pursuant to the Loan Documents.

8. Representations and Warranties/No Default.

(a) By its execution hereof, each Loan Party hereby certifies that after giving
effect to this Agreement:

(i) each of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents is true and correct in all material respects as of
the date hereof as if fully set forth herein, except:

(A) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct as of such earlier
date;

(B) the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement;

(C) that any representation or warranty that is qualified by materiality or
Material Adverse Effect shall be true and correct in all respects as of the date
hereof (subject to clause (A) above); and

(ii) no Default or Event of Default has occurred and is continuing as of the
date hereof or would result after giving effect to the transactions contemplated
hereunder.

(b) By its execution hereof, each Loan Party hereby represents and warrants that
such Person has all requisite power and authority and has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of this Agreement and each other document executed in connection herewith to
which it is a party in accordance with their respective terms.

(c) This Agreement and each other document executed in connection herewith has
been duly executed and delivered by the duly authorized officers of each Loan
Party, and each such document constitutes the legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms.

9. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

10. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other secured electronic format (.pdf) shall be
effective as delivery of a manually executed counterpart of this Agreement.



--------------------------------------------------------------------------------

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SPARK NETWORKS LIMITED, as Prior Borrower By:  

/s/ Brett Zane

Name: Brett Zane Title: Chief Financial Officer SPARK NETWORKS USA, LLC, as
Borrower By:  

/s/ Brett Zane

Name: Brett Zane Title: Chief Financial Officer SPARK NETWORKS, INC., as Parent
By:  

/s/ Brett Zane

Name: Brett Zane Title: Chief Financial Officer LOV USA, LLC, as Subsidiary
Guarantor By:  

/s/ Brett Zane

Name: Brett Zane Title: Chief Financial Officer MINGLEMATCH, INC., as Subsidiary
Guarantor By:  

/s/ Brett Zane

Name: Brett Zane Title: Treasurer HURRYDATE, LLC, as Subsidiary Guarantor

By:        LOV USA, LLC, its Sole Member

By:  

/s/ Brett Zane

Name: Brett Zane Title: Chief Financial Officer SN EVENTS, INC., as Subsidiary
Guarantor By:  

/s/ Brett Zane

Name: Brett Zane Title: Chief Financial Officer



--------------------------------------------------------------------------------

KIZMEET, INC., as Subsidiary Guarantor By:  

/s/ Brett Zane

Name: Brett Zane Title: Chief Financial Officer and Treasurer SN HOLDCO, LLC, as
Subsidiary Guarantor By:  

/s/ Brett Zane

Name: Brett Zane Title: Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

ADMINISTRATIVE      AGENT:        BANK OF AMERICA, N.A.,      as Administrative
Agent      By:   

/s/ Julie Yamauchi

     Name: Julie Yamauchi      Title: Senior Vice President    LENDERS:   BANK
OF AMERICA, N.A.,      as Lender, L/C Issuer and Swing Line Lender      By:   

/s/ Julie Yamauchi

     Name: Julie Yamauchi      Title: Senior Vice President   